UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6818



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENWRICK CLIFTON HAREWOOD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-90-50-C-P)


Submitted:   September 25, 1997            Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenwrick Clifton Harewood, Appellant Pro Se. Harry Thomas Church,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion for a writ of coram nobis pursuant to 28 U.S.C. § 1651

(1994). Our review of the record and the district court's order

discloses that this appeal is without merit. Accordingly, we affirm

on the reasoning of the district court. United States v. Harewood,
No. CR-90-50-C-P (W.D.N.C. May 20, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2